Citation Nr: 0217550	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  94-37 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for burns to both 
eyes.  

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The case returns to the Board following a remand to the RO 
in January 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has refractive error in both eyes.  There is 
no evidence of right eye burn or other trauma in service.  
There is no evidence of current chronic residual of left eye 
burn reported in service. 

3.  There is no evidence of ASHD or other heart disease in 
service, within the presumptive period, or for many years 
thereafter.  There is no competent evidence of a nexus 
between the veteran's diagnosed heart disease and his period 
of active duty service.   


CONCLUSIONS OF LAW

1.  Service connection for burns to both eyes is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).  

2.  Service connection for ASHD is not established.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
July 1996 rating decision, January 1997 statement of the 
case, and July 1997 supplemental statement of the case, the 
RO generally provided the veteran and his representative 
with the applicable law and regulations and gave notice as 
to the evidence needed to substantiate his claims.  In 
addition, the Board's January 2001 remand set forth a number 
of the changes effected by the VCAA.  Also, by letter dated 
in June 2002, the RO advised the veteran of the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to secure 
evidence in support of the appeal, further described the 
requirements for establishing service connection, and asked 
the veteran to submit or authorize the release of additional 
relevant evidence.  There has been no substantive response 
to this letter.  Finally, the RO's July 2002 supplemental 
statement of the case sets forth the text of the applicable 
portions of the VCAA and its implementing regulations.  
Thus, the veteran received all notice required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
service medical records and all relevant VA medical records.  
The veteran has submitted some private evidence, which is 
associated with the claims file.  He has not authorized the 
release of any additional private evidence.  The Board notes 
that there is no examination or opinion of record related to 
the issues on appeal.  In her October 2002 VA Form 646, 
Statement of Accredited Representative in Appealed Case, the 
veteran's representative argues that there is sufficient 
evidence on the issue of service connection for ASHD to 
warrant review and opinion by a cardiologist.   However, as 
discussed in more detail below, review of the claims folder 
shows that the medical evidence currently of record is 
sufficient for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Therefore, the duty to assist has 
been satisfied.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because the 
RO has readjudicated his claims pursuant to the provisions 
of the VCAA and the implementing regulations, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the January 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis and 
cardiovascular-renal disease).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for burns to the eyes and ASHD. Id.  Initially, the Board 
emphasizes that establishing service connection requires the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is no evidence of current eye disability.  
Service medical records show that that veteran reported 
suffering a burn to the left eye in August 1968.  
Examination at that time was negative for left eye 
pathology.  No eye abnormalities were found on eye 
examination in October 1969 or at the time of the October 
1970 separation examination.  Moreover, private and VA 
medical records dated after service to the present fail to 
reveal any left eye pathology.  In fact, there is no 
evidence of ocular disorder other than simple refractive 
error.  Refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  There is no evidence to relate the 
refractive error to any eye trauma.  In the absence of 
evidence of current right or left eye disability, the claim 
for service connection must be denied.  

In support of his claim, the veteran alleges that the Army 
prescribed him glasses, including sunglasses, due to ocular 
problems associated with the burn injury.  Review of service 
medical records does show that the veteran was prescribed 
glasses and sunglasses in service.  However, there is no 
evidence that relates the use of glasses to residual of burn 
to the left eye.  Again, the evidence does not suggest that 
the veteran has any ocular disorder other than refractive 
error, for which glasses were prescribed.     

With respect to the claim for ASHD, the Board acknowledges 
that the veteran is currently diagnosed as having coronary 
artery disease.  However, the Board finds no basis for 
establishing service connection for the disorder.  First, 
despite allegations shown in statements dated in July 1988, 
December 1994, March 1997, and July 1997, service medical 
records do not show heart attack or treatment for cardiac 
symptoms in service.  Service medical records dated in 1968 
and 1969 show lower extremity edema that was never related 
to cardiac etiology.  In addition, in October 1969, the 
veteran complained of chest pain with coughing and 
hemoptysis.  Examination of the heart was negative.  The 
diagnosis was hemoptysis of unknown etiology.  Chest X-rays 
taken in July 1969 and October 1969 indicated that heart 
size was within the normal range, though at the upper end or 
borderline.  There was no cardiac abnormality shown on 
separation examination in October 1970.  Thus, there is no 
evidence of cardiac disorder, chronic or otherwise, in 
service.  Accordingly, the Board finds no basis to grant 
service connection due to chronicity in service or 
continuity of symptomatology of disorder seen in service.  
38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.      

Post-service evidence reflects no cardiac complaints or 
findings for many years after the veteran's separation from 
service.  In fact, private medical records dated in 
September 1974 and the report of VA examination in October 
1974 indicate that the veteran specifically denied any chest 
pain, palpitations, or other symptoms.  There were no 
cardiac findings on examination.  According to the medical 
evidence of record, the veteran first reports experiencing 
chest pain in or about July 1978.  From that time through 
the present, he has chronic, intermittent complaints of 
chest pain reflected in VA treatment records.  Physical 
examinations of the heart remain normal.  Chest X-rays dated 
from April 1979 continued to show only mild cardiac 
enlargement with heart size at the top of normal range.  
Electrocardiograms (EKGs) and stress tests are within normal 
limits.  Although the veteran subsequently reports having 
multiple myocardial infarctions, beginning in 1977 or 1978, 
there is no documented incident of record, as reflected by 
findings on VA examination in May 1984 and subsequent 
cardiac evaluations.  VA records dated in March 1979 relate 
the opinion that the chest pain was cardiac in origin.  
Outpatient notes dated in April 1981 indicate that extensive 
cardiac work up could not substantiate a cardiac disorder.  
A May 1980 evaluation attributed the chest pain to 
musculoskeletal etiology.  An August 1982 cardiology 
consultation assessed the complaints of chest pain as of 
unknown etiology.  The veteran's July 1988 VA 
hospitalization records indicate that his chest pain was 
atypical and unlikely to be indicative of myocardial 
infarction, but was most likely gastrointestinal in origin.      

In fact, there is no evidence of any cardiac pathology until 
June 1990, about 20 years after the veteran's separation 
from service.  Thus, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  At that time, the 
veteran was hospitalized for evaluation of dyspnea with 
exertion.  Cardiac catheterization performed at that time 
showed coronary artery disease.  However, the Board finds no 
competent evidence of nexus between the currently diagnosed 
disability and the veteran's period of service.  Such 
evidence is also required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  The Board notes that the 
medical evidence of record documents the existence of 
several risk factors for heart disease, including 
hypertension, diabetes mellitus, a history of obesity, and a 
long history of smoking, as well as a strong family history 
of heart disease.  

The Board emphasizes that a determination as to appropriate 
diagnosis and etiology of a purported cardiac disorder 
requires medical knowledge and training.  Therefore, the 
veteran's personal, lay opinion as to whether he had a heart 
disorder and when it began is not competent evidence for 
purposes of adjudicating his service connection claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the evidence for and 
against the veteran's claims is not so evenly balanced as to 
require resolution of doubt in the veteran's favor.  That 
is, there is no evidence of current eye disability for 
purposes of service connection.  In addition, there is no 
competent evidence suggesting any relationship between the 
veteran's period of service and his diagnosed heart 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is against service connection 
for burns to both eyes and for ASHD.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for burns to both eyes is denied.   

Service connection for ASHD is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

